MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                       FILED
      regarded as precedent or cited before any                              Aug 29 2018, 8:52 am
      court except for the purpose of establishing
                                                                                  CLERK
      the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                                 Court of Appeals
      estoppel, or the law of the case.                                            and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Yvette M. LaPlante                                       Curtis T. Hill, Jr.
      Keating & LaPlante, LLP                                  Attorney General
      Evansville, Indiana
                                                               Caroline G. Templeton
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Amber Krieg,                                             August 29, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-1230
              v.                                               Appeal from the Vanderburgh
                                                               Superior Court
      State of Indiana,                                        The Honorable Robert J. Pigman,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               82D03-1511-F4-7265



      Vaidik, Chief Judge.


[1]   Amber Krieg appeals the revocation of her placement in the Vanderburgh

      County Community Corrections work-release program. We reverse. Krieg was


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1230 | August 29, 2018                 Page 1 of 2
      accused of violating Condition 14 of the work-release program, which provides,

      “I will not use or consume any illegal drugs, or controlled substances without a

      valid current prescription.” Ex. 1.1 The only evidence the State presented to

      show that Krieg violated this condition was the testimony of two residential

      officers who believed that Krieg was “intoxicated” and “under the influence of

      an unknown substance” one day at the work-release facility. Tr. pp. 6, 10, 14,

      15. The problem with this evidence is that even prescribed drugs can cause a

      person to be intoxicated. See, e.g., Alfrey v. State, 960 N.E.2d 229, 234 (Ind. Ct.

      App. 2012), trans. denied. As such, the mere fact that Krieg appeared

      intoxicated does not, standing alone, support the conclusion that she used or

      consumed an illegal or unprescribed drug. Notably, Krieg testified at the

      revocation hearing that she had been prescribed Seroquel (which can cause

      drowsiness, according to the FDA), that she had taken a dose the night before

      she was observed to be intoxicated, and that she felt “a little drowsy” and “[a]

      little groggy” when she woke up the next day. Tr. pp. 17-18. The State failed

      to prove that Krieg had taken anything other than that dose of Seroquel.


[2]   Reversed.


      Riley, J., and Kirsch, J., concur.




      1
        The petition to revoke that was filed alleged that Krieg had violated “section IV of the VCWR Handbook,”
      which apparently provides that “any use or possession of intoxicants, unauthorized or illegal drug is strictly
      prohibited.” Appellant’s App. Vol. II p. 57. At the revocation hearing, however, no mention was made of
      that provision. The hearing focused on Condition 14 of the work-release program. Tr. p. 6. Similarly, the
      State discusses only Condition 14 of the work-release program in its brief on appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1230 | August 29, 2018                    Page 2 of 2